Case: 21-50840     Document: 00516213682         Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 23, 2022
                                No. 21-50840
                            consolidated with                       Lyle W. Cayce
                                                                         Clerk
                                No. 21-50853
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Antonio Montoya-Balderrama,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-276-1
                            USDC No. 4:14-CR-643-4


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jesus Antonio Montoya-Balderrama appeals his conviction for illegal
   reentry after removal under 8 U.S.C. § 1326(a) and (b)(2), along with the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50840      Document: 00516213682         Page: 2     Date Filed: 02/23/2022




                            No. 21-50840 c/w No. 21-50853


   revocation of the term of supervised release he was serving at the time of the
   offense. Because his appellate letter brief does not address the validity of the
   revocation or the revocation sentence, he abandons any challenge to that
   judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          For the first time on appeal, Montoya-Balderrama contends that it
   violates the Constitution to treat a prior conviction that increases the
   statutory maximum under § 1326(b) as a sentencing factor, rather than as an
   element of the offense.      He correctly concedes that the argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   wishes to preserve it for further review. Accordingly, Montoya-Balderrama
   has moved without opposition for summary affirmance.
          As Montoya-Balderrama concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014). Indeed, because “there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED.




                                          2